DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Response to Amendment
This Action is in response to Applicant’s amendment filed on 0/19/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over 3GPP ETSI TS 124 501 v15.0.0 (2018-07) 5G Non-Access-Stratum (NAS) protocol for 5G System (5GS) stage 3 hereinafter referred as 3GPP, in view of Tamura et al US Patent Application No.:( US 2020/0267539 A1) hereinafter referred as Tamura.
For claim 1, 3GPP teaches a method performed by a terminal in a wireless communication system, the method comprising: 
transmitting, to an access and mobility management function (AMF) entity, a first registration request message (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the UE sends the first Registration request message to the AMF see 5.5.1.3.3 under 5GMM common procedure initiation lines 1-2);
 receiving, from the AMF entity, a registration accept message in response to the first registration request message, the registration accept message including information on a tracking area identifier (TAI) list, for a registration area (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the AMF sends the Registration Accept message to the UE see 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 1-5 and 10-11); and
 transmitting, to the AMF entity, a second registration request message based on the identification (Page 119 lines 1-4).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification as recited in claim 1.

Tamura from the same or analogous art teaches the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area (paragraph [0034], [0037], [0039] and [0041], lines 23-29); and 
initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification (paragraph [0086], [0095] and [0117]). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification as taught by Tamura into the 5G Non-Access-Stratum  (NAS) protocol for 5G system of 3GPP.   
The identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification can be modify/implemented by combining the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification with the device. This process is implemented as a hardware solution or as firmware solutions of Tamura into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in LI, the motivation for the combination would be to use the identification of the terminal in a radio resource control (RRC) that is inactive state, entering in the registration area belonging to a new public land mobile network (PLMN) that will help the 
 For claim 2, 3GPP teaches the method, wherein the cell in the registration area is a shared network cell (Page 78 5.4.1.3.3 under Authentication response by the UE lines 11-12). 
For claim 3, 3GPP teaches the method, wherein the identifying further comprises identifying that the terminal is in a 5G mobility management connected (5GMM-CONNECTED) mode with the RRC inactive state (Figure 6.1.3.3.7.1: The procedure transaction states in the network).  
For claim 5, 3GPP teaches the method, wherein the registered PLMN and the PLMN other than the registered PLMN are in an equivalent PLMN list configured for the registration area (Page 118 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 16-17). 
For claim 6, 3GPP teaches a method performed by an access and mobility management function (AMF) entity in a wireless communication system, the method comprising:
 receiving, from a terminal, a first registration request message (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the UE sends the first Registration request message to the AMF see 5.5.1.3.3 under 5GMM common procedure initiation lines 1-2); 
transmitting, to the terminal, a registration accept message in response to the first registration request message, the registration accept message including information on a tracking area identifier (TAI) list, for a registration area (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the AMF sends the Registration Accept message to the UE see 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 1-5 and 10-11). However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area as recited in claim 6.
Tamura from the same or analogous art teaches the receiving, from the terminal, a second registration request message of a second registration procedure (paragraph [0086], [0095] and [0117]), in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area (paragraph [0034], [0037], [0039]  and [0041],  lines 23-29).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area as taught by Tamura into the 5G Non-Access-Stratum  (NAS) protocol for 5G system of 3GPP.   
The receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area can be modify/implemented by combining the receiving, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area with the device. This process is implemented as a hardware solution or as firmware solutions of Tamura into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in LI, the motivation for the combination would be to use the identification of the terminal in a radio resource control (RRC) that is inactive state, entering in the registration area belonging to a new public land mobile network (PLMN) that will help the device to communicate faster and efficiently becoming the method/device more efficiently and reliable for a better communication. 
For claim 7, 3GPP teaches the method, wherein the cell in the registration area is a shared network cell (Page 78 5.4.1.3.3 under Authentication response by the UE lines 11-12).
For claim 8, 3GPP teaches the method, wherein the second registration request message is received in case that the terminal in a 5G mobility management connected (5GMM-CONNECTED) mode with the RRC inactive state (Figure 6.1.3.3.7.1: The procedure transaction states in the network).  
3GPP teaches the method, wherein the registered PLMN and the PLMN other than the registered PLMN are in an equivalent PLMN list configured for the registration area (Page 118 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 16-17).
For claim 11, 3GPP teaches a terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit and receive a signal; and
at least one processor configured to:
 transmit, to an access and mobility management function (AMF) entity, a first registration request message (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the UE sends the first Registration request message to the AMF see 5.5.1.3.3 under 5GMM common procedure initiation lines 1-2),
 receive, from the AMF entity, a registration accept message in response to the first registration request message, the registration accept message including information on a tracking area identifier (TAI) list(Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the AMF sends the Registration Accept message to the UE see 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 1-5 and 10-11), and
 transmit, to the AMF entity, a second registration request message based on the identification (Page 119 lines 1-4). However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the identify, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area, and initiate a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification as recited in claim 11.
Tamura from the same or analogous art teaches the identify, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area (paragraph [0034], [0037], [0039] and [0041], lines 23-29); and 
initiate a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification (paragraph [0086], [0095] and [0117]). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification as taught by Tamura into the 5G Non-Access-Stratum  (NAS) protocol for 5G system of 3GPP.   
The identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification can be modify/implemented by combining the identifying, while in a radio resource control (RRC) inactive state, that the terminal moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area; and initiating a second registration procedure by transmitting, to the AMF entity, a second registration request message based on a result of the identification with the device. This process is implemented as a hardware solution or as firmware solutions of Tamura into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in LI, the motivation for the combination would be to use the identification of the terminal in a radio resource control (RRC) that is inactive state, entering in the registration area belonging to a new public land mobile network (PLMN) that will help the device to communicate faster and efficiently becoming the method/device more efficiently and reliable for a better communication. 
For claim 12, 3GPP teaches the terminal, wherein the cell in the registration area is a shared network cell (Page 78 5.4.1.3.3 under Authentication response by the UE lines 11-12).
For claim 13, 3GPP teaches the terminal, wherein the at least one processor is further configured to identify that the terminal is in a 5G mobility 4Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020 management connected (5GMM-CONNECTED) mode with the RRC inactive state (Figure 6.1.3.3.7.1: The procedure transaction states in the network).  
For claim 15, 3GPP teaches the terminal, wherein registered PLMN and the PLMN other than the registered PLMN are in an equivalent PLMN list configured for the registration area (Page 118 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 16-17). 
For claim 16, 3GPP teaches an access and mobility management function (AMF) entity in a wireless communication system, the AMF entity comprising: 
a transceiver configured to transmit and receive a signal; and
 at least one processor configured to: 
receive, from a terminal, a first registration request message (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the UE sends the first Registration request message to the AMF see 5.5.1.3.3 under 5GMM common procedure initiation lines 1-2), 
transmit, to the terminal, a registration accept message in response to the first registration request message, the registration accept message including information on a tracking area identifier (TAI) list, for a registration area (Page 118 Figure 5.5.1.3.2.1: under Registration procedure for mobility the AMF sends the Registration Accept message to the UE see 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 1-5 and 10-11). However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the receive, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area as recited in claim 16.
Tamura from the same or analogous art teaches the receive, from the terminal, a second registration request message of a second registration procedure (paragraph [0086], [0095] and [0117]), in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area (paragraph [0034], [0037], [0039]  and [0041],  lines 23-29).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receive, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the 
The receive, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area can be modify/implemented by combining the receive, from the terminal, a second registration request message of a second registration procedure, in case that the terminal in a radio resource control (RRC) inactive state moves from a first cell belonging to a first public land mobile network (PLMN) which is a registered PLMN to a second cell belonging to a second PLMN in the registration area with the device. This process is implemented as a hardware solution or as firmware solutions of Tamura into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in LI, the motivation for the combination would be to use the identification of the terminal in a radio resource control (RRC) that is inactive state, entering in the registration area belonging to a new public land mobile network (PLMN) that will help the device to communicate faster and efficiently becoming the method/device more efficiently and reliable for a better communication. 
For claim 17, 3GPP teaches the AMF entity, wherein the cell in the registration area is a shared network cell (Page 78 5.4.1.3.3 under Authentication response by the UE lines 11-12). 
For claim 18, 3GPP teaches the AMF entity, wherein the second registration request message is received in case that the terminal in a 5G mobility management connected (5GMM-CONNECTED) mode with the RRC inactive state (Figure 6.1.3.3.7.1: The procedure transaction states in the network).  
For claim 20, 3GPP teaches the AMF entity, wherein the registered PLMN and the PLMN other than the registered PLMN are in an equivalent PLMN list configured for the registration area (Page 118 5.5.1.3.4 under Mobility and periodic registration update accepted by the network lines 16-17).
Claims 4. 9, 14 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over 3GPP ETSI TS 124 501 v15.0.0 (2018-07) 5G Non-Access-Stratum (NAS) protocol for 5G System (5GS) stage 3 hereinafter referred as 3GPP, in view of Tamura et al US Patent Application No.:( 2020/0267539 A1) hereinafter referred as Tamura, in further view of RYU et al US Patent Application No.:( US 2019/0373441 A1) hereinafter referred as RYU.
For claim 4, 3GPP teaches the method, 2Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020wherein the first registration request message and the registration accept message are for a first registration procedure with the AMF entity (5.5.1.3.3 5GMM common procedure initiation and 5.5.1.3.4 Mobility and periodic registration update accepted by the network).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the second registration request message is for a second registration procedure with the AMF entity as recited in claim 4.
RYU from the same or analogous art teaches the second registration request message is for a second registration procedure with the AMF entity (paragraph [0629], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second registration request message is for a second registration procedure with the AMF entity as taught by RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.   
The second registration request message is for a second registration procedure with the AMF entity can be modify/implemented by combining the second registration request message is for a second registration procedure with the AMF entity with the device. This process is implemented as a hardware solution or as firmware solutions of RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in RYU, the motivation for the combination would be to use the second registration request that will help the user to identify the device faster becoming the method/device more efficient and reliable for a better communication. 
For claim 9, 3GPP teaches the method, 2Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020wherein the first registration request message and the registration accept message are for a first registration procedure with the terminal (5.5.1.3.3 5GMM common procedure initiation and 5.5.1.3.4 Mobility and periodic registration update accepted by the network).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the second registration request message is for a second registration procedure with the terminal as recited in claim 9.
RYU from the same or analogous art teaches the second registration request message is for a second registration procedure with the terminal (paragraph [0629], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second registration request message is for a second registration procedure with the terminal as taught by RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.   

For claim 14, 3GPP teaches the method, 2Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020wherein the first registration request message and the registration accept message are for a first registration procedure with the AMF entity (5.5.1.3.3 5GMM common procedure initiation and 5.5.1.3.4 Mobility and periodic registration update accepted by the network).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the second registration request message is for a second registration procedure with the AMF entity as recited in claim 14.
RYU from the same or analogous art teaches the second registration request message is for a second registration procedure with the AMF entity (paragraph [0629], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second registration request message is for a second registration procedure with the AMF entity as taught by RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.   
The second registration request message is for a second registration procedure with the AMF entity can be modify/implemented by combining the second registration request message is for a second registration procedure with the AMF entity with the device. This process is implemented as a hardware solution or as firmware solutions of RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in RYU, the motivation for the combination would be to use the second registration request that will help the user to identify the device faster becoming the method/device more efficient and reliable for a better communication
For claim 19, 3GPP teaches the method, 2Appl. No.: 16/594,694 Response dated: February 16, 2021 Reply to Office Action of: November 25, 2020wherein the first registration request message and the registration accept message are for a first registration procedure with the terminal (5.5.1.3.3 5GMM common procedure initiation and 5.5.1.3.4 Mobility and periodic registration update accepted by the network).  However, 3GPP disclose all the subject matter of the claimed invention with the exemption of the second registration request message is for a second registration procedure with the terminal as recited in claim 19.
(paragraph [0629], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the second registration request message is for a second registration procedure with the terminal as taught by RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.   
The second registration request message is for a second registration procedure with the terminal can be modify/implemented by combining the second registration request message is for a second registration procedure with the terminal with the device. This process is implemented as a hardware solution or as firmware solutions of RYU into the 5G Non-Access-Stratum (NAS) protocol for 5G system of 3GPP.  As disclosed in RYU, the motivation for the combination would be to use the second registration request that will help the user to identify the device faster becoming the method/device more efficient and reliable for a better communication. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642